DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2022 has been entered. 

Status of Claims
This office action is in response to arguments and amendments entered on January 19, 2022 for the patent application 16/366,300 originally filed on March 27, 2019. Claims 1-8 and 16 are amended. Claims 1-20 remain pending. The first office action of March 26, 2021 and second office action of October 1, 2021 are fully incorporated by reference into this office action.

Information Disclosure Statement
The Information Disclosure Statements filed on November 11, 2021 and April 7, 2022 have been considered. Initialed copies of the Form 1449 are enclosed herewith.


Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
The Applicant’s amendments to the claims are insufficient to overcome the prior art rejections of claims 10-15 under 35 USC 102, as addressed below.
The Applicant’s amendments to the claims are sufficient to overcome the outstanding prior art rejections of claims 1-9 and 16-20 under 35 USC 102 and 35 USC 103. However, new prior art rejections under 35 USC 103 are applied to the claims in this office action, as addressed below.

Drawings
Regarding FIGS. 4, 6, and 7, 37 CFR 1.84(a)(1), stated in part, normally requires black and white drawings. India ink, or its equivalent that secures solid black lines, must be used for drawings. In the present case, the drawings have very faint lines. Therefore, the failure to use solid black lines prevent FIGS. 4, 6, and 7 from complying with 37 CFR 1.84(a)(1).
Regarding FIGS. 11-14, 37 CFR 1.84(m), stated in part, prefers the use of shading when parts are shown in perspective. In the present case, the drawings use dashed lines and shading in an otherwise non-perspective view that would not be of sufficient quality so that all details in the drawings are reproducible in the printed patent. Therefore, the use of shading in an otherwise non-perspective view prevents FIGS. 11-14 from complying with 37 CFR 1.84(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Postlethwaite et al. (hereinafter “Postlethwaite,” US 2015/0072323).
Regarding claim 10 (Previously Presented), Postlethwaite discloses a welding training system (Postlethwaite [0005], “a real-time, simulated, virtual reality welding training environment”) comprising: 
a display configured to project images into a field of view of a user (see Postlethwaite Figs. 9A-9C; also Postlethwaite [0048], “FIG. 9A illustrates an example embodiment of the face-mounted display device 140 (FMDD)”; also Postlethwaite [0063], “The remaining fourth video output may be routed to a projector, for example.”); 
a welding tool (see Postlethwaite Fig. 1, mock welding tool (MWT) 160; also Postlethwaite [0033], “at least one mock welding tool (MWT) 160 operatively connected to the ST 120 and the PPS 110”); 
a workpiece (see Postlethwaite Fig. 1, welding coupon (WC) 180; see also Postlethwaite Figs. 7A-7B, two six inch diameter pipes 175’ and 175”; also Postlethwaite [0033], “at least one welding coupon (WC) 180”; also Postlethwaite [0063], “The ST 120 is able to track the corners of a "smart" coupon such that the system 100 continuously knows where the "smart" coupon is in real world 3D space”; also Postlethwaite [0067], “Coupon models 1210 are provided which model various WCs 180 including, for example, flat plate coupons, T-joint coupons, butt-joint coupons, groove-weld coupons, and pipe coupons”); and 
a housing holding logic comprising a memory storing machine-readable instructions and a processor for executing the instructions (Postlethwaite [0081], “tablet device 1500 includes a wireless communication device 1510. The wireless communication device may include… software providing access to the VRAW system… The tablet device 1500 also includes… a processor 1530, and computer memory”) to: 
define a weld path using the workpiece (Postlethwaite [0007], “enter real world welding data generated during a real-world welding process performed by a first student welder”; also Postlethwaite [0044], “A first portion of the arm 173, to which the WC 175 is attached, is capable of being tilted with respect to a second portion of the arm 173, as shown in FIG. 6. This allows the user to practice pipe welding with the pipe in any of several different orientations and angles.”; also Postlethwaite [0056-0058], “The scoring and tolerance functionality 1220 provide number scores depending on how close to optimum (ideal) a user is for a particular parameter and depending on the level of discontinuities or defects present in the weld,” an ideal weld path must be defined in order to compare user data to ideal data);
select an area of the weld path (Postlethwaite [0034-0037], “The physical WUI 130 resides on a front portion of the console 135 and provides knobs, buttons, and a joystick for user selection of various modes and functions… the ODD 50 is capable of displaying user selections 153 including menu, actions, visual cues, new coupon, and end pass,” at least user selection of a new weld coupon would be a section of an area of a weld path); 
generate a graphic that provides information regarding the area to the user (Postlethwaite [0036], “As shown in FIG. 3, the ODD 150 is capable of displaying a first user scene showing various welding parameters 151 including position, tip to work, weld angle, travel angle, and travel speed. These parameters may be selected and displayed in real time in graphical form and are used to teach proper welding technique.”; also Postlethwaite [0060], “Visual cues functionality 1219 provide immediate feedback to the user by displaying overlaid colors and indicators on the FMDD 140 and/or the ODD 150. Visual cues are provided for each of the welding parameters 151 including position, tip to work distance, weld angle, travel angle, travel speed, and arc length (e.g., for stick welding)”); and 
display the graphic in a manner that overlays the graphic within the area in the user's field of view (Postlethwaite [0060], “Visual cues functionality 1219 provide immediate feedback to the user by displaying overlaid colors and indicators on the FMDD 140 and/or the ODD 150. Visual cues are provided for each of the welding parameters 151 including position, tip to work distance, weld angle, travel angle, travel speed, and arc length (e.g., for stick welding) and visually indicate to the user if some aspect of the user's welding technique should be adjusted based on the predefined limits or tolerances.”).
Regarding claim 11 (Original), Postlethwaite discloses that the graphic comprises a suggested action to be taken by the user (Postlethwaite [0060], “Visual cues functionality 1219 provide immediate feedback to the user by displaying overlaid colors and indicators on the FMDD 140 and/or the ODD 150. Visual cues are provided for each of the welding parameters 151 including position, tip to work distance, weld angle, travel angle, travel speed, and arc length (e.g., for stick welding) and visually indicate to the user if some aspect of the user's welding technique should be adjusted based on the predefined limits or tolerances,” the visual cues suggest to the user when action should be taken, such as altering weld angle or travel speed).
Regarding claim 12 (Previously Presented), Postlethwaite discloses that the processor executes the instructions to: track a traversal of the welding tool relative to the weld path; and display a simulated weld resulting from the traversal in the user's field of view (Postlethwaite Fig. 8; also Postlethwaite [0035], “The ODD 150 receives video (e.g., SVGA format) and display information from the PPS 110”; also Postlethwaite [0045], “FIG. 8 illustrates various elements of an example embodiment of the spatial tracker (ST) 120”; also Postlethwaite [0049], “the FMDD 140 includes two high-contrast SVGA 3D OLED microdisplays capable of delivering fluid full-motion video in the 2D and frame sequential video modes. Video of the virtual reality environment is provided and displayed on the FMDD 140”; also Postlethwaite [0056], “During a simulated welding scenario, the graphing functionality 1214 gathers user performance parameters and provides the user performance parameters to the graphical user interface functionality 1213 for display in a graphical format (e.g., on the ODD 150). Tracking information from the ST 120 feeds into the graphing functionality 1214. The graphing functionality 1214 includes a simple analysis module (SAM) and a whip/weave analysis module (WWAM). The SAM analyzes user welding parameters including welding travel angle, travel speed, weld angle, position, and tip to work distance by comparing the welding parameters to data stored in bead tables… The SAM and WWAM interpret raw input data (e.g., position and orientation data) into functionally usable data for graphing. For each parameter analyzed by the SAM and the WWAM, a tolerance window is defined by parameter limits around an optimum or ideal set point input into bead tables using the tolerance editor 1221,” during simulated welding the movement of the mock welding tool is tracked in relation to the coupon to generate user performance parameters, which are compared to ideal parameters corresponding to the plurality of weld paths; also Postlethwaite [0059-0069], “The system 100 is capable of analyzing and displaying the results of virtual welding activity.”).
Regarding claim 13 (Previously Presented), Postlethwaite discloses that a score is generated that represents a quality of the simulated weld (Postlethwaite [0058-0059], “The scoring and tolerance functionality 1220 provide number scores depending on how close to optimum (ideal) a user is for a particular parameter and depending on the level of discontinuities or defects present in the weld”; also Postlethwaite [0078], “student training data for a student may also include… technique parameter scores based on a welding procedure specification (WPS), a welding pass number and a weld score per pass, an average of weld score passes, an overall score”).
Regarding claim 14 (Previously Presented), Postlethwaite discloses that the processor executes the instructions to: track a traversal of the welding tool relative to the weld path; and display an actual weld resulting from the traversal overlaid on a portion of the workpiece in the user's field of view (see Postlethwaite Fig. 8; also Postlethwaite [0035], “The ODD 150 receives video (e.g., SVGA format) and display information from the PPS 110”; also Postlethwaite [0037], “The ODD 150 may be viewed by an instructor and/or students for various training purposes. For example, the view may be rotated around the finished weld allowing visual inspection by an instructor.”; also Postlethwaite [0045], “FIG. 8 illustrates various elements of an example embodiment of the spatial tracker (ST) 120”; also Postlethwaite [0049], “the FMDD 140 includes two high-contrast SVGA 3D OLED microdisplays capable of delivering fluid full-motion video in the 2D and frame sequential video modes. Video of the virtual reality environment is provided and displayed on the FMDD 140”; also Postlethwaite [0056], “During a simulated welding scenario, the graphing functionality 1214 gathers user performance parameters and provides the user performance parameters to the graphical user interface functionality 1213 for display in a graphical format (e.g., on the ODD 150). Tracking information from the ST 120 feeds into the graphing functionality 1214. The graphing functionality 1214 includes a simple analysis module (SAM) and a whip/weave analysis module (WWAM). The SAM analyzes user welding parameters including welding travel angle, travel speed, weld angle, position, and tip to work distance by comparing the welding parameters to data stored in bead tables… The SAM and WWAM interpret raw input data (e.g., position and orientation data) into functionally usable data for graphing. For each parameter analyzed by the SAM and the WWAM, a tolerance window is defined by parameter limits around an optimum or ideal set point input into bead tables using the tolerance editor 1221,” during simulated welding the movement of the mock welding tool is tracked in relation to the coupon to generate user performance parameters, which are compared to idea parameters corresponding to the plurality of weld paths; also Postlethwaite [0059-0069], “The system 100 is capable of analyzing and displaying the results of virtual welding activity,” the resulting weld may be viewed as an overlay on the coupon representing a workpiece in the ODD150 when it is rotated around the coupon/finished weld or by the FMDD 140).
Regarding claim 15 (Previously Presented), Postlethwaite discloses that the information regarding the selected area comprises one or more of virtual cues, images, and other information for grading the user in performing an operation (Postlethwaite [0060], “Visual cues functionality 1219 provide immediate feedback to the user by displaying overlaid colors and indicators on the FMDD 140 and/or the ODD 150,” visual cues functionality is a virtual cue or image; also Postlethwaite [0076], “The LMS provides for… allowing welding instructors and/or welding students to access at least a portion of the student training data for one or more of viewing, analysis, grading, and reporting.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 7, 9, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Postlethwaite in view of Wallace et al. (hereinafter “Wallace,” US 2013/0183645).
Regarding claim 1 (Currently Amended), Postlethwaite discloses a welding simulator (Postlethwaite [0005], “a real-time, simulated, virtual reality welding training environment”) comprising: 
a display (see Postlethwaite Figs. 9A-9C; also Postlethwaite [0033], “a face-mounted display device (FMDD) 140”; also Postlethwaite [0048], “FIG. 9A illustrates an example embodiment of the face-mounted display device 140 (FMDD)”); 
a mock welding tool (see Postlethwaite Fig. 1, mock welding tool (MWT) 160; also Postlethwaite [0033], “at least one mock welding tool (MWT) 160 operatively connected to the ST 120 and the PPS 110”); 
a plurality of physically distinct coupons representing a plurality of simulated workpieces (see Postlethwaite Fig. 1, welding coupon (WC) 180; see also Postlethwaite Figs. 7A-7B, two six inch diameter pipes 175’ and 175”; also Postlethwaite [0033], “at least one welding coupon (WC) 180”; also Postlethwaite [0044], “FIG. 7A illustrates an example embodiment of a pipe welding coupon (WC) 175”; also Postlethwaite [0063], “The ST 120 is able to track the corners of a "smart" coupon such that the system 100 continuously knows where the "smart" coupon is in real world 3D space”; also Postlethwaite [0067], “Coupon models 1210 are provided which model various WCs 180 including, for example, flat plate coupons, T-joint coupons, butt-joint coupons, groove-weld coupons, and pipe coupons,” each of these plurality of coupons are physically distinct and represent a plurality of simulated workpieces); 
assembly position and orientation data for the plurality of simulated workpieces arranged into a simulated structure (Postlethwaite [0043], “the T/S 170 includes position and orientation detectors and sends signal commands to the PPS 110 to provide position and orientation information, and the WC 175 includes position detecting sensors (e.g., coiled sensors for detecting magnetic fields). A user is able to see a rendering of the T/S 170 adjust on the ODD 150 as the adjustment parameters are changed,” assembly position and orientation data for the simulated workpieces; also Postlethwaite [0044], “The WC 175 simulates two six inch diameter pipes 175' and 175'' placed together to form a root 176 to be welded,” two simulated work pieces are tracked to provide position and orientation data for the two pieces as a simulated structure); and 
a housing holding logic comprising a memory storing machine-readable instructions and a processor for executing the instructions (Postlethwaite [0081], “tablet device 1500 includes a wireless communication device 1510. The wireless communication device may include… software providing access to the VRAW system… The tablet device 1500 also includes… a processor 1530, and computer memory”) to: 
generate a simulated environment in which the plurality of simulated workpieces are arranged according to the position and orientation data (Postlethwaite [0043-0044], “the system 100 is able to track the MWT 160 and the FMDD 140 with respect to the WC 175 in a virtual environment”); 
… 
track a plurality of traversals of the mock welding tool corresponding to the plurality of weld paths (Postlethwaite [0073], “a user may make a second pass over the weld bead material using the same or a different (e.g., a second) mock welding tool and/or welding process,” a user may make multiple traversals of the mock welding tool. The plurality of weld paths is disclosed in Wallace, as addressed below); and 
display the simulated environment, a plurality of simulated welds resulting from the plurality of traversals, and the simulated structure formed by the simulated plurality of simulated welds combined with the arrangement of the plurality of simulated workpieces (Postlethwaite [0059], “The system 100 is capable of analyzing and displaying the results of virtual welding activity,” the plurality of welds with the arrangement of a plurality of simulated workpieces is addressed below by the Wallace reference).
Postlethwaite does not explicitly teach define a plurality of weld paths corresponding to different weld joints between the plurality of simulated workpieces for a training exercise, wherein the weld paths are defined by the arrangement of the plurality of simulated workpieces.
Postlethwaite does disclose defining a plurality of weld paths for a training exercise (Postlethwaite [0056-0058], the system tracks an actual weld path and compares it with an ideal weld path). However, Postlethwaite does not teach a plurality of weld paths corresponding to different weld joints between a plurality of simulated workpieces within the same training exercise.
Wallace discloses define a plurality of weld paths corresponding to different weld joints between the plurality of simulated workpieces for a training exercise, wherein the weld paths are defined by the arrangement of the plurality of simulated workpieces (Wallace [0010], “The method includes importing a digital model representative of a welded custom assembly into a virtual reality welding system. The method also includes analyzing the digital model to segment the digital model into a plurality of sections using a programmable processor-based subsystem of the virtual reality welding system, wherein each section of the plurality of sections corresponds to a single weld joint type of the welded custom assembly. The method further includes matching each section of the plurality of sections to a virtual welding coupon of a plurality of virtual welding coupons modeled in the virtual reality welding system using the programmable processor-based subsystem of the virtual reality welding system,” a digital model segmented into a plurality of sections, each corresponding to a welding coupon with a single weld joint type).
Wallace is analogous to Postlethwaite, as both are drawn to the art of simulated welding. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Postlethwaite, to include define a plurality of weld paths corresponding to different weld joints between the plurality of simulated workpieces for a training exercise, wherein the weld paths are defined by the arrangement of the plurality of simulated workpieces, as taught by Wallace, since both references teach methods and systems for computer simulated welding and combining them according to known methods would yield predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 2 (Currently Amended), Postlethwaite in view of Wallace discloses that the processor executes the instructions to calculate a parameter of each of the plurality of simulated welds (Postlethwaite [0056], “The SAM analyzes user welding parameters including welding travel angle, travel speed, weld angle, position, and tip to work distance by comparing the welding parameters to data stored in bead tables.”).
Regarding claim 3 (Currently Amended), Postlethwaite in view of Wallace discloses that the processor executes the instructions to display an indication of the calculated parameter of each of the plurality of simulated welds (Postlethwaite [0036], “displaying a first user scene showing various welding parameters 151 including position, tip to work, weld angle, travel angle, and travel speed”).
Regarding claim 4 (Currently Amended), Postlethwaite in view of Wallace discloses that the processor executes the instructions to calculate a score for the structure determined from an aggregate of the calculated parameter of the plurality of simulated welds (Postlethwaite [0078], “student training data for a student may also include… technique parameter scores based on a welding procedure specification (WPS), a welding pass number and a weld score per pass, an average of weld score passes, an overall score,” the system calculates two types of scores for the structure determined from an aggregate of the calculated parameters: average scores and overall scores).
Regarding claim 6 (Currently Amended), Postlethwaite does not explicitly teach that the plurality of simulated workpieces represent portions of an assembly.
Wallace discloses that the plurality of simulated workpieces represent portions of an assembly (Wallace [0010], “The method includes importing a digital model representative of a welded custom assembly into a virtual reality welding system. The method also includes analyzing the digital model to segment the digital model into a plurality of sections using a programmable processor-based subsystem of the virtual reality welding system, wherein each section of the plurality of sections corresponds to a single weld joint type of the welded custom assembly. The method further includes matching each section of the plurality of sections to a virtual welding coupon of a plurality of virtual welding coupons modeled in the virtual reality welding system using the programmable processor-based subsystem of the virtual reality welding system,” a digital model representative of a welded custom assembly, where each section of a plurality of sections corresponds to a single weld joint type of the welded custom assembly).
Wallace is analogous to Postlethwaite, as both are drawn to the art of simulated welding. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Postlethwaite, to include that the plurality of simulated workpieces represent portions of an assembly, as taught by Wallace, since both references teach methods and systems for computer simulated welding and combining them according to known methods would yield predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 7 (Currently Amended), Postlethwaite in view of Wallace discloses that the plurality of simulated workpieces are stored as computer-aided design models (Postlethwaite [0063], “special non-standard welding coupons may be provided based on real-world CAD drawings of parts. Users may be able to train on welding a CAD part even before the part is actually produced in the real world,” a non-standard welding coupon may be stored as a CAD model).
Regarding claim 9 (Original), Postlethwaite in view of Wallace discloses that the display is configured to allow a real-world object to be viewed in a user's field of vision (Postlethwaite [0061-0063], “Calibration ensures that physical feedback perceived by the user during a welding process matches up with what is displayed to the user in virtual reality space, making the simulation seem more real. For example, if the user slides the tip of a MWT 160 around the corner of a actual WC 180, the user will see the tip sliding around the corner of the virtual WC on the FMDD 140 as the user feels the tip sliding around the actual corner,” a virtual reality system where the display shows the real-world WC in the user’s field of view).
Regarding claim 16 (Currently Amended) recites substantially the same limitations as claim 1. Therefore, claim 16 is rejected under the same rationale as claim 1 supra. 
However, claim 16 recites the additional limitation of “store data that defines characteristics of the plurality of traversals.” Postlethwaite discloses this limitation in [0082], “The student training data may be stored on the virtual reality welding system 1400 in the form of one or more electronic files, for example… information related to a performance of the user for each of the welding processes.” In [0087], Postlethwaite further discloses, “student training data may be automatically uploaded from the virtual reality welding system 1400 to the server computer 1720.” 
Regarding claim 18 (Original), Postlethwaite in view of Wallace discloses that the characteristics of the plurality of traversals comprise at least one of: a distance from the tip of the tool to the workpiece, an angle of the tool, and a travel speed of the tool (Postlethwaite [0088-0089], “the LMSA 1545 running on the tablet device 1500 generates a summary report of student virtual welding progress… For example, an average pitch angle of how the student held a mock welding tool… a graph of the average travel speed of a mock welding tool over a plurality of successive welding activities”).
Regarding claim 19 (Original), Postlethwaite in view of Wallace discloses that the welds resulting from the plurality of traversals are simulated welds (Postlethwaite [0032], “The system is capable of simulating, in a virtual reality space, a weld puddle having real-time molten metal fluidity and heat dissipation characteristics. The system is also capable of displaying the simulated weld puddle on the display device in real-time”; also Postlethwaite [0056], “During a simulated welding scenario, the graphing functionality 1214 gathers user performance parameters and provides the user performance parameters to the graphical user interface functionality 1213 for display in a graphical format”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Postlethwaite in view of Wallace, and in further view of Peters et al. (hereinafter “Peters,” US 2013/0189658).
Regarding claim 5 (Currently Amended), Postlethwaite in view of Wallace does not explicitly teach every limitation of the processor executes the instructions to: apply a simulated force to the simulated structure; determine a simulated stress present at each of the plurality of simulated welds; and determine if each of the plurality of simulated welds is sufficient to withstand the simulated stress applied thereto.
Peters discloses the processor executes the instructions to: apply a simulated force to the simulated structure; determine a simulated stress present at each of the plurality of simulated welds; and determine if each of the plurality of simulated welds is sufficient to withstand the simulated stress applied thereto (see Peters Figs. 20-24, steps 2120, 2130, and 2140; also Peters [0135-0136], “The PPS 110 also provides hardware and software configured as an analysis engine for performing testing and inspection of a virtual weldment. The PPS 2010 is capable of inputting data representative of a virtual weldment and generating an animated 3D rendering of the virtual weldment for inspection using a rendering engine of the PPS 110 operating on the input data. The virtual weldment data may be… virtual weldment data created using a virtual reality welding simulator system (e.g., a VRAW system as previously described herein… includes an advanced analysis/rendering/animation capability that allows the VWI system 2000 to perform a virtual destructive/non-destructive test on an input virtual weldment,” to determine pass/fail conditions or determine when ‘a virtual bend test may be shown to break’ the simulation must determine the stress present at each weld; also Peters [0138], “For example, a virtual weldment that is subjected to a virtual bend test may be shown to break in the animation at a location where a particular type of defect occurs in the weld joint of the virtual weldment”; also Peters [0149], “The computer-simulated test may be performed by the VRAW system or the VWI system, for example. In step 2130, in response to the simulated testing, a tested virtual weldment is rendered (e.g., a modification of the baseline virtual weldment due to destructive testing) and associated test data is generated. In step 2140, the tested virtual weldment and the test data is subjected to a computer-simulated analysis. The computer-simulated analysis is configured to determine pass/fail conditions of the tested virtual weldment with respect to the characteristic(s) of the virtual weldment.”).
Peters is analogous to Postlethwaite in view of Wallace, as both are drawn to the art of simulated welding. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Postlethwaite in view of Wallace, to include the processor executes the instructions to: apply a simulated force to the simulated structure; determine a simulated stress present at each of the plurality of simulated welds; and determine if each of the plurality of simulated welds is sufficient to withstand the simulated stress applied thereto, as taught by Peters, since both references teach methods and systems for computer simulated welding and combining them according to known methods would yield predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Postlethwaite in view of Wallace, and in further view of Postlethwaite et al. (hereinafter “Postlethwaite 2,” US 2015/0235565).
Regarding claim 8 (Currently Amended), Postlethwaite in view of Wallace discloses that each of the plurality of simulated workpieces is stored as a plurality of measurements taken from an actual part.
Postlethwaite does disclose that a non-standard welding coupon may be stored as a CAD model, which comprises a plurality of measurements taken from an actual or designed part (Postlethwaite [0063], “special non-standard welding coupons may be provided based on real-world CAD drawings of parts. Users may be able to train on welding a CAD part even before the part is actually produced in the real world”). However, Postlethwaite is not explicit in its disclosure about storing simulated workpieces as measurements from an actual part.
Postlethwaite 2 discloses that each of the plurality of simulated workpieces is stored as a plurality of measurements taken from an actual part (Postlethwaite 2 [0086], “The data stored on the welding coupon 175 may automatically indicate, to the simulator 10, the kind of welding coupon 175 that has been inserted in the stand 170. For example, a 2-inch pipe coupon may include information related to its diameter. Alternatively, a flat plate coupon may include information that indicates the kind of weld joint included on the coupon, e.g., a groove weld joint or a butt weld joint, as well as its physical dimensions. In this manner, information about the welding coupon 175 may be used to automate that portion of the setup of the simulator 10 related to selecting and installing a welding coupon 175.”).
Postlethwaite 2 is analogous to Postlethwaite in view of Wallace, as both are drawn to the art of simulated welding. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Postlethwaite in view of Wallace, to include that each of the plurality of simulated workpieces is stored as a plurality of measurements taken from an actual part, as taught by Postlethwaite 2, since both references teach similar methods and systems for computer simulated welding and combining them according to known methods would yield predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Postlethwaite in view of Wallace, and in further view of Hsu (US 2016/0260261).
Regarding claim 17 (Previously Presented), Postlethwaite in view of Wallace does not teach that the processor executes the instructions to transfer the stored data to a robotic welding system for execution by the robotic welding system.
However, Hsu discloses that the processor executes the instructions to transfer the stored data to a robotic welding system for execution by the robotic welding system (see Hsu Figs. 8 and 9, step 902; also Hsu [0111], “The human operator 108 holds a torch 808 and mimics performing a weld on the holographic workpiece 812. His torch positioning and movement is tracked by ToF camera and other sensors, and relayed to the robot 810 to perform the same weld robotically… the human welder movement of the torch 808 may be recorded and transcribed to robot programming offline rather than in real time.”).
Hsu is analogous to Postlethwaite in view of Wallace, as both are drawn to the art of simulated welding. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Postlethwaite in view of Wallace, to include that the processor executes the instructions to transfer the stored data to a robotic welding system for execution by the robotic welding system, as taught by Hsu, so that students could appreciate tangible defects in their welding performance without the danger of an inexperienced student performing an actual weld. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 20 (Original), Postlethwaite in view of Wallace does not explicitly teach that the welds resulting from the plurality of traversals are actual welds.
However, Hsu discloses that the welds resulting from the plurality of traversals are actual welds (see Hsu Figs. 8 and 9, step 902; also Hsu [0111], “The human operator 108 holds a torch 808 and mimics performing a weld on the holographic workpiece 812. His torch positioning and movement is tracked by ToF camera and other sensors, and relayed to the robot 810 to perform the same weld robotically… the human welder movement of the torch 808 may be recorded and transcribed to robot programming offline rather than in real time.”).
Hsu is analogous to Postlethwaite in view of Wallace, as both are drawn to the art of simulated welding. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Postlethwaite in view of Wallace, to include that the welds resulting from the plurality of traversals are actual welds, as taught by Hsu, so that students could appreciate tangible defects in their welding performance without the danger of an inexperienced student performing an actual weld. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Response to Arguments
The Applicant’s arguments filed on December 22, 2021 are fully considered, but are not persuasive.

The Applicant respectfully argues that “Postlethwaite does not teach or suggest a housing holding logic comprising a memory storing machine-readable instructions and a processor executing the instructions to select an area of a weld path after defining the weld path using a workpiece.”
The Examiner respectfully disagrees. Postlethwaite discloses in paragraph [0037] that “the ODD 50 is capable of displaying user selections 153 including ... visual cues.” Further, Postlethwaite paragraph [0055] states “The graphical user interface functionality 1213 allows a user, through the ODD 150 using the joystick 132 of the physical user interface 130, to set up a welding scenario. ... the set up of a welding scenario includes ... selecting a practice plate (1.e., a welding coupon), selecting a welding process (e.g., FCAW, GMAW, SMAW) and associated axial spray, pulse, or short arc methods, selecting a gas type and flow rate, selecting a type of stick electrode (e.g., 6010 or 7018), and selecting a type of flux cored wire (e.g., self-shielded, gas-shielded). ... The set up of a welding scenario further includes ... turning particular visual cues on or off.” These user selections cause visual cues to be displayed in an area of the weld. At a minimum, Postlethwaite discloses users selecting to display visual cues over an area of the weld, generating the graphic that provides information of that area of the weld and overlaying the graphic within the area. Whether the area is all or only a portion of the weld is not expressly stated in Postlethwaite, but in either scenario an area is selected and visual cues are generated over that area overlaying the weld.
Therefore, the disclosure of Postlethwaite still reads upon the claim limitations of claim 10, and the 35 USC 102 rejection of claim 1 is maintained.

Applicant’s arguments with respect to claims 1-9 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Choquet (US 2008/0038702) Body motion training and qualification system and method
Leach et al. (US 8,992,226) Unicoupon for virtual reality welding simulator
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715               

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715